Order. In consideration of the parties’ joint motion for a continuance of this interlocutory appeal and a remand of the principal case to the Washington Superior Court for a determination of the pending motion to dismiss, and it appearing to the court that such procedure will serve the best interests of the parties and of judicial economy,
It is hereby ordered, that the interlocutory appeal be continued and the principal case remanded to the Superior Court for hearing and decision on the pending motion to dismiss; that the time periods specified in the Vermont Rules of Appellate Procedure for the filing of any appellate documents or pleadings be tolled until the Superior Court has issued its decision on the motion to dismiss; and that the stay of the Superior Court’s order of December 3, 1976 remain in effect until further order of the Court.
Dated in Montpelier, Vermont, this 5th day of April, 1977.